

 
 

--------------------------------------------------------------------------------

 
Exhibit 10.2

(Nonqualified Stock Option for Employee)
 
PRIVATEBANCORP, INC.
 
STOCK OPTION AGREEMENT
 
This Stock Option Agreement (this “Agreement”) is made as of the date set forth
on the signature page hereof by and between PrivateBancorp, Inc., a Delaware
corporation (the “Company”), and the undersigned Optionee (“Optionee”).  Except
as otherwise indicated or defined in paragraph 1 hereof, all words with initial
capitals shall have the same meaning as ascribed to them in the Plan.  Optionee
acknowledges receipt of a copy of the Plan.
 
WHEREAS, the Company desires to grant to Optionee an option (“Option”) to buy
shares of the Company’s Common Stock, pursuant to the PrivateBancorp, Inc. 2007
Long-Term Incentive Compensation Plan (the “Plan”) and this Agreement;
 
NOW, THEREFORE, the parties hereto agree as follows:
 
1. Definitions.  For the purposes of this Agreement:
 
(a) “Affiliate” means the Company and any other direct or indirect subsidiary of
the Company.
 
(b) “Resignation” means Optionee’s relinquishment of employment with the Company
and all Affiliates.
 
(c) “Retired from the Industry” with respect to an Optionee means the Optionee
has retired from the Company and all Affiliates under circumstances that
constitute Special Retirement and Optionee (i) does not thereafter perform
services as an employee, officer, director or consultant for, or in any other
capacity assist, any bank, thrift, bank or thrift holding company, asset
management company, trust company, investment advisor, or any other financial
services company (other than the Company or an Affiliate), whether existing or
in formation, that provides or plans to provide banking or other
financial-services, including but not limited to, those relating to loans,
deposits, treasury management, custodial or trust services, or investment or
wealth management services, and (ii) certifies to the Company, at such times and
in such manner as the Committee may require, that since Optionee’s retirement,
Optionee has not performed any such services.
 
(d) “Retirement” means any Resignation or Termination other than due to death,
(i) on or after age 65 or (ii) on or after age 55 and completion of at least
seven (7) years of service with the Company or any Affiliate (including for this
purpose continuous years of service, if any, with an Affiliate as of the date
such Affiliate was acquired by the Company).
 
(e) “Special Retirement” means any Resignation or Termination on or after age 62
and completion of at least 10 years of service with the Company or any Affiliate
(including for this purpose continuous years of service, if any, with an
Affiliate as of the date such Affiliate was acquired by the Company).
 
(f) “Special Retirement Termination Date” with respect to this Option means the
date following Optionee’s Special Retirement which is the first to occur of the
date (i) of Optionee’s death, (ii) on which this Option first becomes
exercisable in full (is 100% vested), or (iii) the Optionee ceases to be Retired
from the Industry.
 
(g) “Termination” means a termination of the employment of Optionee (i) by the
Company and all of its Affiliates for any reason, other than a Termination For
Cause, including, but not limited to, permanent disability (as determined by the
Committee in accordance with the Code after receipt of medical advice) or
(ii) due to Optionee’s death.
 
(h) “Termination Date” means the date on which a Resignation, Termination or
Termination For Cause occurs.
 
(i) “Termination For Cause” means a termination of the employment of Optionee by
the Company or any Affiliate for any of the following reasons:
 
(i) In the case where there is an employment, change in control or similar
agreement in effect between Optionee and the Company or any Affiliate that
defines “cause” (or similar words), the termination of an employment arrangement
that is or would be deemed to be for “cause” (or similar words) as defined in
such agreement.
 
(ii) In the case where there is no employment, change in control or similar
agreement in effect between Optionee and the Company or any Affiliate, or where
there is such an agreement but the agreement does not define “cause” (or similar
words), the termination of Optionee’s employment due to:
 
(1) The commission by Optionee, as reasonably determined by the Committee, of
any theft, embezzlement or felony against the Company or any Affiliates;
 
(2) The commission of an unlawful or criminal act by Optionee resulting in
material injury to the business or property of the Company or Affiliates or of
an act generally considered to involve moral turpitude, all as reasonably
determined by the Committee;
 
(3) The commission of an intentional act by Optionee in the performance of
Optionee’s duties as an employee of the Company or any Affiliate amounting to
gross negligence or misconduct or resulting in material injury to the business
or property of the Company or Affiliates, all as reasonably determined by the
Committee; or
 
(4) The habitual drunkenness or drug addiction of Optionee, as reasonably
determined by the Committee.
 
2. Grant and Designation of Option.  Upon the execution and delivery of this
Agreement and the related Stock Option Certificate of even date herewith, and
subject to the Plan (the terms and provisions of which are incorporated herein
and expressly made a part hereof), including, but not limited to, adjustments
required pursuant to Section 11 thereof, the Company hereby grants to Optionee
the Option to purchase the aggregate number of shares of Common Stock set forth
on the Stock Option Certificate at the price per share (“Option Price”) set
forth on such Certificate.  The Option granted hereunder shall not be treated as
an incentive stock option within the meaning of Section 422 of the Code.
 
3. Term of Option; Vesting.  Subject to earlier termination, acceleration or
cancellation of the Option as provided herein, the term of the Option shall be
for a period ten (10) years from the date hereof.  Subject to the provisions of
this Agreement, the Option shall be vested and exercisable at such times and as
to such number of shares as determined on the schedule set forth on the Stock
Option Certificate.  To the extent not previously terminated or cancelled, upon
and after a Change in Control, the Option shall be 100% vested and Optionee
shall be entitled to exercise the Option in whole or in part with respect to all
of the shares covered thereby.
 
4. Method of Exercise.
 
(a) Subject to the terms and conditions of this Agreement, the Option may be
exercised by written notice to the Company (the “Exercise Notice”) at its
offices at 70 West Madison Street, Suite 900, Chicago, Illinois 60602 (or such
other offices of the Company which are hereinafter designated by the Company) to
the attention of the Secretary of the Company. The Exercise Notice (i) shall
state (A) the election to exercise the Option and (B) the total number of full
shares in respect to which it is being exercised, and (ii) shall be signed by
the person or persons exercising the Option.
 
(b) Optionee shall pay the total amount due resulting from such exercise in any
of the following forms: (i) by certified or cashier’s check for the full amount
of the purchase price of such shares; (ii) by delivery of certificates for
shares of Previously-Acquired Shares (or deemed delivery based on attestation to
the ownership of Previously-Acquired Shares) having a Fair Market Value equal to
the total payment due from Optionee; (iii) through a simultaneous exercise of
Optionee’s Option and sale of the shares of Common Stock hereby acquired
pursuant to a brokerage arrangement approved in advance by the Committee to
assure its conformity with the terms and conditions of the Plan; or (iv) by a
combination of the methods described in (i), (ii) and (iii) above.  To the
extent applicable, Optionee shall also pay the amount, in cash, of any federal,
state and local income, Social Security and Medicare taxes required to be
withheld as a result of the exercise, unless Optionee delivers
Previously-Acquired Shares or elects to have the Company withhold from the
shares purchased, shares having a Fair Market Value equal to such required tax
withholding amount.  The value of any shares withheld may not be in excess of
the amount of taxes required to be withheld by the Company determined by
applying the applicable minimum statutory withholding tax rates.  Upon receipt
of the foregoing, the Company shall issue the shares of Common Stock as to which
the Option has been duly exercised and shall return the Stock Option
Certificate, duly endorsed to reflect such exercise, to Optionee.
 
5. Restriction on Exercise.  This Option may not be exercised if the issuance of
such shares upon such exercise or the method of payment of consideration for
such shares would constitute a violation of any applicable federal or state
securities or other law or regulation.  As a condition to the exercise of this
Option, the Company may require Optionee to make any representation and warranty
to the Company as may be required by any applicable law or regulation.
 
6. Effect of Termination of Employment.  The Option, to the extent not
theretofore exercised, shall terminate on Optionee’s Termination Date, except
that:
 
(a) in the event a Termination Date occurs due to Optionee’s Resignation or
Termination (other than in circumstances described in paragraphs (b), (c), (d)
or (e) below), Optionee may during the 90-day period following such Resignation
or Termination exercise the Option to the extent such Option was exercisable on
Optionee’s Termination Date;
 
(b) in the event a Termination Date occurs due to Optionee’s Termination due to
death or Termination or Resignation due to permanent disability, Optionee or, in
the event of death, Optionee’s representative may during the one-year period
following such Termination or Resignation exercise the Option to the extent it
was exercisable on Optionee’s Termination Date; and
 
(c) in the event a Termination Date occurs under circumstances that constitute
Optionee’s Retirement (other than in circumstances described in paragraph (d)
below relating to Special Retirement), or in the event of a Termination Date
after a Change in Control, Optionee may during the three-year period following
such Termination Date exercise the Option to the extent such Option was
exercisable on Optionee’s Termination Date;
 
(d) in the event a Termination Date occurs under circumstances that constitute a
Special Retirement, then:
 
(i) to the extent exercisable on Optionee’s Termination Date, this Option may be
exercised by Optionee during the period following such Termination Date and
ending three years after the Optionee’s Special Retirement Termination Date;
 
(ii) to the extent not exercisable on the Optionee’s Termination Date, this
Option shall continue to vest and become exercisable in accordance with
paragraph 3 above, the Plan and the Stock Option Certificate as if Optionee’s
employment continued until Optionee’s Special Retirement Termination Date, and
to the extent exercisable may be exercised during such period and may be
exercised during the three-year period following the Special Retirement
Termination Date to the extent such Option was exercisable on Optionee’s Special
Retirement Termination Date.
 
(e) in the event of Optionee’s death during the 90-day or three-year period
described in paragraphs (a) and (c), respectively, or Optionee’s death resulting
in a Special Retirement Termination Date or during the three-year period after
the Special Termination Retirement Date described in paragraph (d) (i) above,
Optionee’s personal representative may, during the one-year period (or if
longer, the three-year period or remainder thereof, if applicable) following the
date of Optionee’s death, exercise the Option to the extent the Option was
exercisable at the time of Optionee’s death;
 
provided, however, that in no event shall any Option be exercised after the
expiration of the term of the Option as described in paragraph 3.
 
7. Effect of Termination for Cause.
 
(a) In the event of a Termination For Cause, all unexercised Options, whether
vested or not vested, shall immediately terminate and all shares of Common Stock
purchased hereunder within the one (1)-year period immediately preceding such
Termination For Cause (the “Option Stock”), whether held by Optionee or one or
more transferees, shall be subject to purchase by the Company pursuant to the
terms and conditions set forth in this paragraph 7.
 
(b) The purchase price for shares of Common Stock purchased by the Company
pursuant to this paragraph 7 will be equal to the Option Price paid therefore by
Optionee.
 
(c) The Company may elect to purchase all (but not less than all) of the Option
Stock by delivery of written notice (the “Purchase Notice”) to Optionee (and any
permitted transferee of the Option Stock) within 60 days after the Termination
Date.  The Purchase Notice shall set forth the number of shares of Option Stock
to be acquired from each holder and the aggregate consideration to be paid for
such shares.
 
(d) The closing of any purchase transaction pursuant to this paragraph 7 shall
take place on the date designated in the Purchase Notice, which date shall not
be more than 30 and not less than 10 days after delivery of the Purchase
Notice.  The Company shall be entitled to receive customary representations and
warranties with respect to the seller’s title to the shares of Option Stock to
be purchased hereunder.
 
8. Compliance with Certain Laws and Regulations.  If the Committee shall
determine, in its discretion, that the listing, registration or qualification of
the shares subject to the Option upon any securities exchange or under any law
or regulation, or that the consent or approval of any governmental regulatory
body is necessary or desirable in connection with the granting of the Option or
the acquisition of shares thereunder, Optionee shall supply the Committee or
Company, as the case may be, with such certificates, representations and
information as the Committee or Company, as the case may be, may request and
shall otherwise cooperate with the Company in obtaining any such listing,
registration, qualification, consent or approval.
 
9. Notices.  Any notice provided for in this Agreement must be in writing and
must be either personally delivered, delivered by overnight courier, or mailed
by first class mail, to Optionee at the address set forth on the records of the
Company, to the Company at the address set forth or established pursuant to
paragraph 4, or such other address or to the attention of such other person as
the recipient party shall have specified by prior written notice to the sending
party.  Any notice under this Agreement will be deemed to have been given when
received.
 
10. Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
 
11. Complete Agreement.  This Agreement and those documents expressly referred
to herein embody the complete agreement and understanding among the parties and
supersede and preempt any prior understandings, agreements or representations by
or among the parties, written or oral, which may have related to the subject
matter hereof in any way.
 
12. Counterparts.  This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.
 
13. Successors and Assigns.  This Agreement is intended to bind and inure to the
benefit of and be enforceable by Optionee, the Company and their respective
permitted successors and assigns (including personal representatives, heirs and
legatees), and is intended to bind all successors and assigns of the respective
parties, except that Optionee may not assign any of Optionee’s rights or
obligations under this Agreement except to the extent and in the manner
expressly permitted hereby.
 
14. Remedies.  Each of the parties to this Agreement will be entitled to enforce
its rights under this Agreement specifically, to recover damages by reason of
any breach of any provision of this Agreement and to exercise all other rights
existing in its favor.  The parties hereto agree and acknowledge that money
damages may not be an adequate remedy for any breach of the provisions of this
Agreement and that any party may in its sole discretion apply to any court of
law or equity of competent jurisdiction for specific performance and/or
injunctive relief in order to enforce or prevent any violations of the
provisions of this Agreement.
 
15. Waiver or Modification.  Any waiver or modification of any of the provisions
of this Agreement shall not be valid unless made in writing and signed by the
parties hereto.  Waiver by either party of any breach of this Agreement shall
not operate as a waiver of any subsequent breach.
 
16. Rights of Employment and Future Awards.  In no event shall the granting of
this Option or Optionee’s acceptance hereof give or be deemed to give Optionee
any right to be retained in the employ of the Company or to the receipt of any
future Option or other awards under the Plan.
 
[Signature Page Follows]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
___ day of __________, 20__.
 

 
PRIVATEBANCORP, INC.
 
 
By:                                                              
Its:                                                                
 
OPTIONEE
 
 
 
Signature
 
Print Name




 
 

--------------------------------------------------------------------------------

 

Grant Date
 
 
Number of Shares
 
 





PRIVATEBANCORP, INC.
 
STOCK OPTION CERTIFICATE
 
THIS CERTIFIES THAT ___________________________________ has been awarded a STOCK
OPTION to purchase ______ shares of Common Stock, without par value, of
PRIVATEBANCORP, INC. (the “Company”) at a price per share of $_________ (which
is the closing price of the Company’s Common Stock on the date hereof and which
shall for all purposes constitute the “Fair Market Value”), subject to the terms
and conditions of this Certificate, the related Stock Option Agreement of even
date herewith and the PrivateBancorp, Inc. 2007 Long-Term Incentive Compensation
Plan.
 
Subject to earlier termination as provided in the Stock Option Agreement or
Incentive Compensation Plan, this OPTION shall expire ten (10) years from the
date of this Certificate. Except as may be otherwise provided in the Stock
Option Agreement or Incentive Compensation Plan, this OPTION shall vest and be
exercisable as to all or a portion of the number of shares set forth above as
follows:
 
On and After the Following Dates, But Prior to Expiration
Maximum Percentage Taking into Account Prior Exercises
First anniversary of grant date
One-Third
Second anniversary of grant date
Two-Thirds
Third anniversary of grant date
100%




 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, PRIVATEBANCORP, INC. has caused this Stock Option
Certificate to be signed by its duly authorized officer as of the date set forth
above.
 

 
By:                                                              
 
Its:                                                                
   




 
 

--------------------------------------------------------------------------------

 
